HUXMAN, Circuit Judge
(concurring).
I concur fully in what Judge PHILLIPS has so ably stated as regards the power and jurisdiction of this court to grant any relief against the defendants remaining in this case. As to the question whether the Secretary of Agriculture should have come into this case or not, I desire to state that is a matter that is not before the court. Of course, the sovereign owes it to the citizen to have a speedy adjudication and determination of all controversies existing between them. It can be said for the Secretary of Agriculture, however, that he has attempted to do that very thing. When the California case, the first case to be filed, went out, he submitted himself to the jurisdiction of the case then pending, the Ohio case, Filburn v. Helke, D.C.Ohio, 43 F.Supp. 1017, for the very purpose of having such an adjudication, so that it could be speedily determined whether this law is constitutional or invalid, and that case is now in the Supreme Court. There are questions of policy and governmental procedure involved, of course, which the *855Secretary must take into account in determining in how many of these cases he will submit himself to the jurisdiction of the court for the purpose of further affording citizens who were not parties in the case which has been adjudicated, an opportunity to present their views. I can see where a great hardship would be imposed upon the Department of Agriculture if it should be compelled or should be asked to submit itself to the jurisdiction of all the cases pending in the forty-eight states, and I doubt whether the Secretary of Agriculture is subject to criticism for not doing so unless some of these cases present an unusual or additional feature or ground not urged in the case in which the Secretary did appear. I concur fully in the conclusions of Judge PHILLIPS that the plaintiffs have made no case' for relief against the defendants before this court, and a judgment, a final judgment, should be entered upon the statement of counsel for plaintiffs that they have nothing further to submit in support of their contentions, finally dismissing the cause of action.